UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2014 Electronic Cigarettes International Group, Ltd. (Exact name of registrant as specified in its charter) Nevada 000-52745 98-0534859 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11335 Apple Drive, Nunica, Michigan 49448 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 384-3272 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05Amendment to Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics On August 18, 2014, Electronic Cigarettes International Group, Ltd.’s (the “Company”) board of directors approved and adopted a new Code of Ethics and Conduct (the “Code of Ethics”). The Code of Ethics applies to all directors, officers and employees of the Company and its subsidiaries. The Code of Ethics supersedes the Company’s previous Code of Ethics (the “Prior Code”), and is an entirely new document that was drafted and adopted by the Company to enhance readability and to provide a clear and concise statement of the Company’s expectations regarding the conduct of its directors, officers and employees. The replacement of the Prior Code did not relate to or result in any waiver, explicit or implicit, of any provision of the Prior Code. The foregoing summary is qualified in its entirety by reference to the Code of Ethics, a copy of which is attached hereto as Exhibit 14.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 5.05. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Code of Ethics and Conduct 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 22, 2014 ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. By: /s/ James P. McCormick Name: James P. McCormick Title: Chief Financial Officer 3
